                                          Case 4:20-cv-00381-PJH Document 26 Filed 12/22/20 Page 1 of 3




                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                                 NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      MICHAEL GEARY WILSON,
                                                                                        Case No. 20-cv-00381-PJH
                                  8                    Plaintiff,

                                  9              v.                                     ORDER RE: DEFENDANTS’ ANSWER
                                  10     KARL CURTIS ROGER RIDGEWAY, et                 Re: Dkt. No. 23
                                         al.,
                                  11
                                                       Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          The court is in receipt of defendants’ filing, which they style as “The Defendant’s

                                  15   Answer to the Complaint.” Dkt. 23. In it, they argue that the “Court does not have proper

                                  16   jurisdiction over the defendants, as we are citizens of South Carolina.” Id. ¶ 7 (emphasis

                                  17   omitted). Defendants also state that they “motion [sic] that the third and only claim be

                                  18   dismissed with prejudice.” Id. ¶ 12. The court construes this filing as a motion to dismiss

                                  19   plaintiff’s First Amended Complaint (“FAC”), Dkt. 7, pursuant to Federal Rule of Civil

                                  20   Procedure 12(b)(2) for lack of personal jurisdiction.

                                  21          In response to defendants’ answer, plaintiff Wilson has filed an opposition in which

                                  22   he raises various procedural objections based on, for example, the fact that defendants

                                  23   label their filing an answer but also purport to move to dismiss the only remaining claim.

                                  24   Dkt. 25. Defendants, like plaintiff, are proceeding pro se and the court has an obligation

                                  25   to “construe pro se filings liberally.” Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010);

                                  26   see also Fed. R. Civ. P. 8(e) (“Pleadings must be construed so as to do justice.”);

                                  27   Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam) (“A document filed pro se is ‘to

                                  28   be liberally construed, and ‘a pro se complaint, however inartfully pleaded, must be held
                                          Case 4:20-cv-00381-PJH Document 26 Filed 12/22/20 Page 2 of 3




                                  1    to less stringent standards that formal pleadings drafted by lawyers.’” (citations omitted)).

                                  2    Therefore, the court will permit plaintiff an opportunity to respond to the merits of

                                  3    defendants’ motion, that is, whether the court has personal jurisdiction over the

                                  4    defendants. In fact, the court previously issued an order that granted plaintiff’s motion to

                                  5    proceed in forma pauperis and, as part of that order, the court noted it was not clear

                                  6    whether it has either subject matter jurisdiction or personal jurisdiction in this case. Dkt.

                                  7    13 at 13 n.2.

                                  8           As part of his opposition to defendants’ motion, plaintiff should also address

                                  9    whether the court has subject matter jurisdiction over this case. “Courts have an

                                  10   independent obligation to determine whether subject-matter jurisdiction exists, even when

                                  11   no party challenges it.” Hertz Corp. v. Friend, 559 U.S. 77, 94 (2010). Federal courts are

                                  12   presumed to lack subject matter jurisdiction, and the plaintiff bears the burden of
Northern District of California
 United States District Court




                                  13   establishing that subject matter jurisdiction is proper. See Kokkonen v. Guardian Life Ins.

                                  14   Co., 511 U.S. 375, 377 (1994). If the court determines that it lacks subject matter

                                  15   jurisdiction, then the action must be dismissed. Fed. R. Civ. P. 12(h)(3).

                                  16          Federal district courts have original jurisdiction over cases where the amount in

                                  17   controversy exceeds $75,000, exclusive of interest and costs, and where the matter in

                                  18   controversy is between citizens of different states. 28 U.S.C. § 1332(a)(1).

                                  19          It is evident from the FAC and the answer, Dkt. 23, that plaintiff—a California

                                  20   citizen—and defendants—South Carolina citizens—are citizens of different states.

                                  21   However, it is not evident from the FAC that the amount in controversy exceeds $75,000.

                                  22   Of course, plaintiff alleges that the amount in controversy exceeds $75,000. FAC ¶ 6.

                                  23   However, only plaintiff’s third claim for intentional interference with contractual relations

                                  24   remains after the court dismissed plaintiff’s other claims. Dkt. 13 at 7. In his third claim,

                                  25   plaintiff alleges that his sister Samantha promised him compensation for his services and

                                  26   reimbursement for the expense plaintiff incurred while providing services in connection

                                  27   with her power of attorney. FAC ¶ 92. He further alleges that he has not been paid for

                                  28   more than 400 hours of past services and $7,000 of past expenses. Id. ¶ 99. It is not
                                                                                      2
                                          Case 4:20-cv-00381-PJH Document 26 Filed 12/22/20 Page 3 of 3




                                  1    clear that this sum exceeds the $75,000 threshold. Plaintiff must demonstrate that the

                                  2    amount in controversy exceeds that threshold.

                                  3          In light of the foregoing, the court ORDERS plaintiff to file an opposition to

                                  4    defendants’ motion to dismiss on or before January 5, 2021 and defendants may file a

                                  5    reply in support of their motion on or before January 19, 2021. The court will then deem

                                  6    the matter submitted on the papers.

                                  7          IT IS SO ORDERED.

                                  8    Dated: December 22, 2020

                                  9                                                /s/ Phyllis J. Hamilton
                                                                                   PHYLLIS J. HAMILTON
                                  10                                               United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                    3
